 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommunity Group for New Jersey Radio, Inc., GilbertBroadcasting Corp. and Venture III Corp., aPartnership, d/b/a WNJR Radio Company andSound Radio, Inc., Fidelity Voices, Inc., andCommunity Group for New Jersey Radio Inc., aJoint Venture d/b/a 1430 Associates and Ameri-can Federation of Television and Radio Artists,AFL-CIO. Case 22-CA-6655April 28, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 15, 1976, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.I The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dr), Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This case was heard at Newark, New Jersey, on March 8,1976 and March 29 and 30, 1976.1 It is based upon a chargeI The hearing was opened by Administrative Law Judge CharlesSchneider on March 8, 1976, and was adjourned by him without takingevidence on the merits because of a defect in the service of the complaintand notice of hearing on Respondent WNJR. The hearing on the merits wasconducted before me on March 29 and 30.2 Hereinafter referred to as Respondent WNJR.3 Hereinafter referred to as Respondent 1430 Associates.At the hearing, counsel for Gilbert Broadcasting Company, after229 NLRB No. 59and amended charge filed respectively on October 20, 1975and November 17, 1975, and a complaint dated January26, 1976, alleging the violations of Section 8(a)(3) and (1) ofthe Act by Respondent Community Group for New JerseyRadio, Inc., Gilbert Broadcasting Corp. and Venture IIICorp., a Partnership, d/b/a WNJR Radio Company andSound Radio, Inc.2and attributing to Respondent FidelityVoices, Inc., and Community Group for New JerseyRadio, Inc., a Joint Venture d/b/a 1430 Associates3responsibility for remedying the alleged unfair laborpractice as a successor-employer. Respondents' answersrespectively deny the merit of the substantive allegations ofthe complaint.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introducerelevant evidence, and to file briefs.4Posthearing briefswere received from counsel for the General Counsel andcounsel for 1430 Associates.5Upon the entire record in the case6and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTSRespondent WNJR was engaged in the business ofoperating a radio station in Union, New Jersey, hereinreferred to as radio station WNJR, until October 31, 1975,under a license granted to it in December 1971 by theFederal Communications Commission (hereafter FCC) onan interim basis pending disposition by the FCC as to thegrant of permanent authority. In the 12-month periodpreceding October 31, 1975, a representative period,Respondent WNJR had gross annual revenues in excess of$100,000 and provided and performed radio broadcastingservices and related services valued in excess of $50,000 forcustomers outside the State of New Jersey.Since October 31, 1975, Respondent 1430 Associates hasoperated WNJR in Union, New Jersey, under an interimlicense granted to it by the FCC. In the course and conductof its operations since that time, it has had gross revenues,projected on an annual basis, in excess of $100,000; and ithas provided broadcasting services and related services toand for customers outside the State of New Jersey, valuedin excess of $50,000.I find that the operations of each of the Respondents, inconnection with the operations of radio station WNJR,affect commerce within the meaning of Section 2(6) and (7)of the Act.entering an appearance, withdrew from the case and stated that the interestsof Gilbert Broadcasting Company would be represented by Mr. Vogelman.Later in the hearing, Mr. Vogelman withdrew and stated that the interests ofRespondent WNJR would be represented by Mr. Gerrard.5 A letter received from Mr. Vogelman on May 10, 1976, states thatRespondent WNJR "will stand upon the brief submitted by 1430Associates."6 Errors in the transcript have been noted and corrected.340 WNJR RADIO COMPANYII. THE LABOR ORGANIZATION INVOLVED AND ITSHISTORY OF BARGAINING FOR THE EMPLOYEES HEREINVOLVEDAmerican Federation of Television and Radio Artists,AFL-CIO, hereafter the Union, is a labor organizationwithin the meaning of the Act.The Union is and for many years has been the exclusiverepresentative of station WNJR's announcers -about 9 toII in number. During all times here relevant it had abargaining contract with Respondent WNJR covering theannouncing staff.7III. THE ALLEGED DISCRIMINATORY DISCHARGE OFJOHN FRASIERIntroduction-The nature of the issue and theposition of the partiesThe violation issue posed in this case involves the motiveof Respondent WNJR in discharging John Frasier, anannouncer at the radio station who also served as theUnion job steward at times here relevant. He had beenemployed at the radio station for about 5 years prior to hisdischarge on June 9, 1975; and he had served as the Unionjob steward during the last 2 years of his employment.Respondent discharged him for alleged unsatisfactoryperformance of his announcing tasks.8The terminationdecision was made by Station Manager Harvey Lynchand/or Program Director Jeffrey Dixon.In litigating the issue, General Counsel took the positionthat Lynch and/or Dixon, both of whom were hired intheir managerial posts in late 1973,9disapproved of Frasierbecause of his aggressive and diligent performance of hisunion-supportive activities as a union steward, in general,and his presentation of prounion testimony at a grievance-arbitration hearing, in particular; that the dischargedecision was the outgrowth of that disapproval; and that itwas triggered by Respondent's receipt of information, justprior to June 9, 1975, that the Union had won thearbitration case at which Frasier had testified; and thatRespondent's assigned reasons for the discharge werepretextual.Respondent, in defense, claimed that it did not in factharbor any resentment against Frasier for any of his union-supportive activities; that it had no knowledge at the timeit terminated Frasier, of the result of the arbitrationproceeding in which Frasier had testified; and that, in anyevent, Frasier was discharged solely for valid cause -unsatisfactory performance of his announcing tasks overan extended period of time, brought to a head by Frasier'spoor performance, on the day before he was fired, and his7 Following the takeover of the station by Respondent 1430 Associates,the latter also entered into a contract with the Union covering theannouncing staff.I In this portion of the decision the word "Respondent," when used, shallrefer to Respondent WNJR unless otherwise indicated.9 Lynch was hired as station manager in October 1973 and Jeffrey Dixonwas designated by him as the program director in December 1973.io Except for a few instances. I have not undertaken to identify theevidentiary source of the facts I here narrate. Unless otherwise stated, the"facts," as I relate them, appear in a composite of uncontested oral anddocumentary evidence adduced through both sides' witnesses. Conflictinginfraction, on the same day, of a rule prohibiting thebroadcast of unauthorized material.For the reasons set out below, I find that GeneralCounsel did not meet his burden of proving his case.1. Facts respecting Frasier's union activity andRespondent's alleged reaction thereto'0In his capacity as the union shop steward, Frasier policedthe terms of the bargaining agreement between Respon-dent and the Union. As the contract did not authorizeFrasier to present or discuss grievances with manage-ment," Frasier's normal practice was to report themanagement actions about which he or other announcerunit members felt aggrieved to the Union business agent,Irving Lewis. Frasier felt free, however, to take minorgrievances (involving such matters as management's denialof a time-off request) directly to management withoutgoing through the Union agent, and when he did so,management did not object.During the period of Frasier's service as the unionsteward, three of the employee complaints about adverseactions were actually processed by the Union through thecontractual grievance procedure.The first of the above three grievances the Union took upinvolved a complaint about memoranda issued by Dixon,at Lynch's direction, to several announcers (one of whomwas Frasier) on November 18, 1974. These memosvariously criticized the on-the-air performance of each offour affected announcers and warned each that he wasbeing given a 2-week period to "improve." In reporting onthe employees' complaint, Frasier apparently told Lewisthat the memoranda had been preceded by a series of oraland written highly critical and strongly worded commentsto announcers about job performance. For, in response,Lewis sent Lynch a letter on November 26, 1974, statingthat he (Lewis) had been "advised by all of the staffannouncers ...that they had been subjected to and arebeing subjected to constant harassment by you and JeffDixon with respect to their employment at the station."The letter went on to state that the Union was not raising"any objection to advice given to the announcers orreminders given them" but that it was "raising" seriousobjection to threats of any kind.'2In response to thisgrievance, management softened the tone of its subsequentcritical comments to announcers, and had some of themissued as suggestions and offers of help by staff membersother than Dixon and Lynch. There is no evidence,however, that any management agent mentioned thegrievance to Frasier or indicated in any way to anyannouncer that Respondent resented the matter.'3evidence on critical points at issue is, however, summarized together withmy resolutions of the conflicts.II The contract specifically provided that the authority to process andresolve employee grievances was vested in the Union business agent.The grievance procedure contained two steps. The first step involved ameeting between the Union and the Company in an attempt to settle thematter amicably. In the event no amicable settlement was reached at thatstage. either party could then institute arbitration.12 The letter to Lynch noted that a copy was sent to Program DirectorDixon and to Frasier.i3 However, Rose Penner, sales manager for Respondent at times here(Continued)341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe second formally grieved complaint involved thedischarge by Lynch, in June 1974, of three veteranannouncers. Lynch fired them because, in his opinion, theydid not satisfactorily meet the requirements of a "new"type of programming and on-the-air format he hadinstituted shortly after he became the radio stationmanager.'4In grieving this matter, the Union claimed that Lynchhad violated the provisions of the bargaining contractregulating permissible discharge action. These provisionsstated, in section 23(f) of the contract, that "otherwisecompetent announcers" could not be terminated unlessRespondent had instituted a "substantial change of overallprogram structure that was different from that existing atthe date the contract was executed," and the announcerscould not "satisfactorily meet" the new program structurerequirements. The Union took the position that Lynch'schanges in programming and format were not "substantialchanges" within the intended meaning of the contract. TheCompany disagreed; and the Union then institutedarbitration proceedings to resolve the issue of contractualinterpretation involved.The arbitration panel did not meet to conduct thehearings until January 30. Either shortly before or shortlyafter the hearings were begun, Frasier lodged two newcomplaints against management. One involved a complaintabout Program Director Dixon's having taped and aired abroadcast of a program without an announcer beingpresent -a matter which appeared to be in violation of thecontract. Union Agent Lewis brought this to Lynch'sattention while the arbitration hearing was going on. Thegrievance was settled when Lynch promised that he wouldlook into the matter and that it would not be repeated. Theother complaint involved the alleged failure by manage-ment to pay Frasier extra or overtime compensation whenFrasier was serving as a member of a "music committee"which, it appears, occasionally met after Frasier hadmaterial, attributed certain statements of resentment to Lynch which thelatter denied. She testified, inter alia, that Lynch, in a number ofconversations he held with her in the fall of 1974, stated that he would liketo "get the Union out of WNJR ... because it would make him look goodin the eyes of the Board [of directors]"; and that, on a number of thoseoccasions, Lynch also indicated that he was "very unhappy" with Frasier,and that he did not want "that kind of a shop steward because he [Frasier]was too Union-oriented." Penner, however, did not impress me favorably byher demeanor. And I detected in her a personal bias against Lynch due toanimosity engendered by Lynch's termination of her employment at theradio station, which, together with other considerations of demeanor, causedme to suspect the reliability of her versions of the here relevantconversations she reportedly held with Lynch. In sum, I do not creditPenner's testimony and place no reliance on it in determining the issues inthis case.14 The record establishes that, late in 1973, Lynch instituted certainchanges he believed would help the station attract a larger share of theprimarily black or black-oriented segment of the public to which the stationcatered. Inter alia, Lynch required announcer disc jockeys to play morepretaped music with a "black rock" sound; to use less "talk" in introducingtheir material, to play music under almost all of the "talk"; to "cluster"announcements, and to use an "up-tempo" sound in presenting them, ornews broadcasts; to eliminate or put less emphasis on "personality"gimmicks it had been announcers' practice to project. (For example, Frasierin announcing one of his programs would use a "rooster" sound as apersonality gimmick.)The critical comments given announcers thereafter all concerned failuresto deliver the material in accord with the format dictated by Lynch and/orthe standards he deemed appropriate.completed his regularly scheduled announcing tasks.15That complaint was apparently made to management byFrasier himself, rather than through the Union and wasapparently settled to his satisfaction.16His complaint,however, resulted in management's removal of Frasierfrom the music committee -action which neither he northe Union appears to have protested. For reasons hereafterappearing, General Counsel, however, now claims thatFrasier's removal from the committee is part of thecircumstantial evidence supporting his case.Frasier became directly involved in a major union-sponsored grievance when he testified, on February 3,1975, as a union witness at the arbitration hearing relatingto the earlier mentioned June discharge action taken inJune. In his testimony, Frasier took the position, contraryto that of management witnesses, that the changes inprogramming and format which Lynch had instituted hadnot effected any material changes in preexisting programstructure; and that, in fact the station continued to havethe same type of programming as it had pre-Lynch, andcontinued to play the same type of music.'7Among thosepresent when Frasier testified were Lynch, Dixon, and thethen station operations manager, one Charles Green.There is no evidence that any of the three managementagents present at the arbitration hearing or any othersupervisor even made any comment about the testimonyFrasier gave at the hearing to any rank-and-file employee.Management agents did, however, discuss the hearing'scourse and Frasier's testimony among themselves immedi-ately after the hearing. And there is plausible testimony byformer Operations Manager Charles Green,?8which Icredit, that, during that discussion, Dixon said, inter alia,that "since John Frasier did not know the differencebetween what we had been doing as a format and we werecurrently doing, then perhaps he should not be employedat WNJR."15 The "music committee" appears to have been set up to serve a jointmanagement-announcer interest in selecting and compiling a list of thetapes or records suitable for airing by the announcers on their "shows"giving due regard to the type of audience to which the station appealed andthe kind of "sound" that Lynch was seeking to project when he institutedchanges in format, etc. The announcers made their selections for theirparticular programs from the committee list.The committee was composed of three management agents, Lynch,Dixon, and Herman Amis then music director, and three announcer discjockeys, Harry Williams, Jake Jordan, and John Frasier. Membership onthat committee on the part of rank-and-file announcers appears to havebeen a voluntary matter, rather than a job requirement.There is no evidence that any announcer other than Frasier made anyclaim similar to Frasier's for "extra" compensation for committee-relatedservices.iB There is no evidence that any formal union grievance resulted fromthat complaint.17 It was the apparent position of the management agents, in part, thatpreexisting music selections which had been aired, were largely of a "rhythmand blues" nature, whereas the music which Lynch wanted the disc jockeysto emphasize was that having more of a "black rock" sound.Is Green was not employed at the radio station when he appeared as awitness. He had served as the operations manager until April 1975. He wasthen demoted to a newsman-announcer post and was subsequentlydischarged. Although I have some question as to his overall credibility onthe basis of demeanor factors, I am satisfied, on the basis of the record as awhole, and the "inherent probabilities," that Dixon made a comment onFrasier's testimony along the lines above quoted, and I have thereforecredited Green's testimony on that point.342 WNJR RADIO COMPANYOn the day after the arbitration hearing at which Frasierhad testified, Frasier posted a notice on the bulletin boardstating, in part, that the arbitration hearing had been heldbut that it would be some time before the results would beknown. The notice also stated that a "new year" of thecontract was beginning and that from then on, "all rules ofthe contract would have to be abided to by the letter. Allextra hours such as music meetings, production time, etc.,will be compensated for by the Company."19 The follow-ing day -February 5 -Frasier received a memo fromHerman Amis, then the station's music director, advisinghim that he was no longer on the music committee. And,on the same evening, when a change in the announcers'schedule appeared on the bulletin board it showed thatFrasier had been taken off the 7 p.m. to midnight shift andplaced on the midnight to 6 a.m. shift. That shift, accordingto Frasier, was less desirable to him.The final events which form part of the structure onwhich General Counsel's case is built occurred some 3 to 4months later. They are as follows:The arbitration panel's written decision in the proceed-ing in which Frasier had testified was signed on May 27,1975. It sustained the Union's position partly on the basisof Frasier's testimony and partly on other facts. Althoughthere is no evidence as to the exact date on which the panelsent that decision to the parties, Union Agent Lewis gavecredible testimony indicating that Union counsel hadadvised him (Lewis), shortly before June 6, that the Unionhad won the case. Lewis further testified that on June 6 (aFriday) he had a telephone conversation during whichLewis asked Lynch whether he had heard the results of thearbitration hearing. Lynch replied that he had not heardanything and he asked Lewis what the results were. Lewistold him that since he was not his attorney he did not thinkhe ought to respond to that, but that Lynch ought to speakto his own attorney with respect to that matter.Frasier gave his last "show" as announcer on Sunday,June 8, 1975. He was fired the following day. Notice of thetermination decision was first phoned to Union AgentLewis by Steel Colony, then the assistant program director,and by Dixon. About 11:30 a.m., Dixon and Colony toldLewis, in effect, that Frasier was being fired because on thepreceding day he had added a "live tag" to the pro-grammed "log" material20and had thereby violated a"rule" prohibiting the broadcast of unauthorized material.Later, about 2 p.m., Dixon telephoned Frasier (who wasthen off duty and at home) and advised him of histermination. Dixon also told Frasier that Frasier's unau-thorized addition of the "live tag" for J. H. J. Productionswas the reason for his discharge. In the course of theconversational exchange on the matter, Dixon apparentlyconveyed to Frasier the impression that he (Dixon)believed Frasier was still associated with that businessenterprise. Frasier responded that he had liquidated hisholdings in March 1975, and that he was unaware that hehad violated any station policy by adding the "live tag" ashe did.19 The notice indicated, on its face, that a copy was given to Lynch andto Union Agent Lewis.20 The term "live tag," as used in the trade, connotes an announcer'sairing of material additional to and/or different than that the station "log"Acting under the contract's grievance procedures, Lewisset up a meeting with Dixon for Wednesday, June 11, andbrought Frasier with him. At that meeting, Dixon handedFrasier the letter of termination set out below. And, inresponse to Lewis' questions concerning the discharge,Dixon told Lewis that he was firing Frasier primarilybecause he did not like his announcing work; that Frasier'sbroadcast of the "live tag" was an additional reason for thetermination; and that a further reason therefor was that aneconomic cutback was to be made. The letter given toFrasier said as follows:June 9, 1975Dear John,I hereby notify you of the termination of youremployment with WNJR Radio Company, effectiveJune 9, 1975.The reason for your dismissal is in accordance withthe provisions of subparagraph (f) of paragraph 23 inschedule I of the Aftra-WNJR contract.It is regrettable that I have to make this decision,after exploring for over a year, all the avenues I knewpossible to help make your sound compatible with therest of the WNJR air sound. Unfortunately yourcommercial production, on-air mechanics and deliverydo not satisfactorily meet the top notch performanceneeded at this time. Let me also state that your addingto the log and announcing a live tag for the JHJ spot on8/6/75, as well as passing that instruction on to a juniorannouncer can only be viewed as either irresponsible ordisrespectful of station rules. This is not only withWNJR, but every radio station. An announcer cannotarbitrarily add nor alter commercial copy in the studiowithout proper approval. Its been only six months thatI relieved an announcer here for the same violation.Notwithstanding these shortcomings, I wish you thebest of luck in your future endeavors and please don'thesitate to call upon me if I can be helpful.Yours truly,Jeff DixonProgram Director2. The facts relating to Respondent's assertedreasons for discharging FrasierFrasier's overall performance as an employeeThroughout the period at WNJR, Frasier's assignedwork was of a type known in the trade as that of a "discjockey." While "on the air" he introduced and playedrecorded music and taped commercials and made publicservice announcements. He also did some "production" ofcommercials-i.e., recording the commercials that he wasrequired to air. At all times here relevant, Lynch wasFrasier's ultimate or overall supervisor, and Dixon was hisimmediate supervisor. Both regularly monitored his broad-explicitly authorizes. The "log" programs each announcer's "show" bydividing the total time allotted for this "show" into the minutes or secondsrequired for ainng each part of the taped announcements and otherprogrammed material.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcasts-as well as those of other staff announcers-as partof their supervisory routine and, where dissatisfied,expressed their dissatisfaction and their reasons eitherorally or in written memos.It is undisputed that, over the approximately 18-monthperiod beginning in January 1974, Lynch and Dixon hadtalked to Frasier on numerous occasions about unsatisfac-tory on-the-air performance and that their oral admoni-tions were supplemented by a number of written memoran-da addressed to Frasier either by Dixon or by other staffmembers at Dixon's direction. The record contains a seriesof five memos to Frasier, each of which criticizes Frasier'son-the-air performance, points out the specific areas inwhich his performance fell short, and suggests correctivesteps. These five memos are respectively dated in January9, November 18, and early December 1974, and May1975.21 In several of the oral or written admonitions, itmentioned that Lynch has heard Frasier's "show" over theweekend and that he was "totally dissatisfied" withFrasier's presentation.22On Sunday, June 8-the last day that Frasier performedany announcing work-Frasier's assigned on-the-air tasksincluded the playing of a taped commercial advertising alive musical show produced by JHJ Productions-a firmnow owned by staff announcer Herman Amis and in whichFrasier, as well as Lynch and Dixon, had once had apartnership interest.23The copy on the tape had beenwritten by the station production staff from materialsupplied by Amis; and it contained, among other things,information describing the locations at which tickets couldbe purchased. As some of those locations were not open onSundays, Amis telephoned Frasier at the studio and askedhim to correct the taped material by adding a statementthat tickets could be purchased only at the box office onthat day-a matter known in the trade as "adding a livetag" to the programmed material set out in the station"log." Frasier complied with Amis' request in the course ofhis broadcast, and also noted the additional material on the21 In the November 18. 1974, memo one similar to that given threeother announcers at the time Dixon told Lynch he had a 2-weekprobationary period in which to improve. As earlier mentioned, the Uniongrieved the threatening tone of those memos. One of the subsequent criticalmemos issued to Frasier was written, at Dixon's direction, by Lia Afriat.production director of the station, in December 1974; another. also atDixon's direction, in May 1975, by Steel Colony. a fellow announcer whohad been appointed assistant program director and who was designated asthe Union job steward after Frasier's discharge.22 Dixon was put on a part-time on-the-air schedule in 1974 for anundisclosed period of time. During that period, he was assigned other dutiesto fill in the balance of his full-time schedule.Frasier testified that this change in his duties occurred because he askedDixon to relieve him of his on-the-air duties, while Dixon testified that thesuggestion came from him and Frasier "agreed" with it. Frasier furthertestified that he told Dixon he wanted to get off the air because he "hadsomething else that he was doing," but that his real reason-oneunexpressed to Dixon-was that he was "tired" of being constantly"harassed" about his on-the-air performances and wanted "any excuse" toget relief. Frasier admitted, however, that at or near the time of the aboveevents, he. Lynch, Dixon, and Amis had joined together as partners in abusiness enterprise called JHJ Productions. That enterprise produced livemusical shows.23 Frasier withdrew from the partnership arrangement in March 1975.Lynch and Dixon apparently withdrew prior to that time.24 Afriat had looked over the "log" in the course of her routine functions,and found the discrepancy (i.e.. the "live tag) noted on it. She thereforeprogram "log" so that announcers who followed him wouldalso add it on when broadcasting Amis' commercial.According to Lynch, he was informed of Frasier's "livetag" addition on the following morning by ProductionDirector Lia Afriat.24But, so he testified, he had alreadyconsidered firing Frasier because, on hearing Frasier'sweekend broadcasts, he found that Frasier's presentationof his material continued to be "lousy" and felt that "wehad gone as far as we could go with this employee." Hecalled in Dixon to discuss the matter with him, andaccording to their mutually corroborative testimony, bothmen agreed that Frasier should no longer be retained.Referring to the "live tag" incident, both men also agreedthat it was not a significant violation of the rules, butrather, "frosting on the cake" as the incident had justoccurred, it should be stated to Frasier as "a" reason forterminating him.25Lynch further testified that, but for theaddition of the "live tag," the decision to terminate Frasierwould not have been implemented until the Fridaymarking the end of the next pay period.In further testimony, Dixon and Lynch both denied thatthey bore any hostility to the Union, that they regardedFrasier's performance of any of his union steward duties tobe objectionable, or that their mutual decision to fireFrasier was influenced in any way by Frasier's appearanceas a union witness at the arbitration hearing or by thecontent of his testimony. Finally, on the important pointconcerning whether or not Lynch or any other manage-ment agent who played a critical role in the events here inissue was actually aware -at the time that Frasier wasdischarged -that Respondent had lost the arbitrationcase, Lynch testified that he did not know about theadverse decision until June 12, when Respondent's counseladvised him by letter and by phone on that day, that "atlong last, a decision from the arbitrator" had been received,and that it was unfavorable.26telephoned Frasier at his home to inquire about the matter. Frasierexplained the circumstances to her and told her also that he had written thepertinent information he should have put on a "discrepancy form" on aplain sheet of paper as there were no discrepancy forms readily available forhim to fill out. Afriat told Frasier to use the forms next time. She thenreported the matter to Lynch.25 Both maintained in their testimony, however, that, contrary toFrasier's claim, it was well-known station "policy" -though admittedly ofunwritten character -that announcers were not to be permitted to add"live tags" to programmed material contained on the "log" withoutobtaining advance authorization from management. That claim, I find, isindependently supported by the testimony of Harry Amis who testified as awitness for General Counsel. Amis admitted that additions of "live tags" areregulated by FCC rules, and that "all announcers" are "usually familiar"with the station's requirement that they cannot add "live tags" toprogrammed material without permission from station personnel authorizedto give it. Although he also testified that, during the course of his 14 years asan announcer, he had, on occasion, added live tags to programmed materialon weekends without being disciplined therefor -(there being nomanagement agent present at the station) he admitted, that he had not doneso since Lynch's designation as station manager; and that he had heard that,some 6 months before, Lynch had discharged an announcer for adding a"live tag" to his broadcast -albeit one much longer in length than thatFrasier had added.26 The letter of Attorney Gerald Dickler, who represented Respondent atthe arbitration hearing, is in evidence as Resp. Exh. 6, and is dated June 12,1975.344 WNJR RADIO COMPANYAnalysis and ConclusionThe question I am here called upon to decide is whether,as General Counsel claims, Respondent's asserted reasonsfor discharging Frasier -his repeated failure or inabilityover an extended period of time to perform his on-the-airannouncer tasks in the manner dictated by Lynch,followed by his turning in what was described by Lynch asan unsatisfactory or "lousy" performance on the daybefore he was discharged -were pretextual in character;and that the real reasons were rooted in an unlawful design-i.e., to "get rid" of Frasier because management foundhis overall activities as a Union steward objectionableand/or regarded his testimony at the arbitration hearing tobe erroneous or unjustified to the extent that it character-ized as "insubstantial" the program and format changesLynch had instituted when he became the station manager.The burden of establishing that claim and its essentialsrests of course on General Counsel. I am not persuadedthat he has met that burden on the facts that he has proved.To begin with, General Counsel adduced no credibleevidence that any management agent who played a criticalrole in the events here in issue was virulently hostile tounions in general, and/or to the Union or any of its agentsin particular. Nor is there any suggestion that managementagents engaged in any consistent efforts to undermine theenforcement of the bargaining contract's provisions or todeliberately violate its terms. All grievable matters takenup by the Union under the terms of the bargainingagreement at times here relevant -but one -wereresolved to the Union's satisfaction at the first stage of thegrievance procedure. The single matter that was made thesubject of arbitration was plainly a dispute grounded ingood-faith belief, on the part of management, on the onehand, that the contract authorized the action involved, andon the part of the Union, on the other, that the contract didnot do so. Furthermore, General Counsel produced noevidence at all that management had interfered with anyemployee's exercise of his right to complain to the Unionor to Frasier about management actions, or that it soughtto deter the filing of such complaints. I must thereforeconclude, as a threshold matter, that Respondent harboredno deep-seated hostility to the principles of collectivebargaining or to its employees' exercise of statutoryprotected rights.Nor do I find that General Counsel's postulate of a"design" to punish Frasier for his "diligent" policing of thecontract and/or for his testimony at the arbitration hearingderives support from the events known to Frasier whichoccurred after the arbitration hearing -namely, thosedepicting that Frasier was removed from the musiccommittee after asserting a contract right to get overtimepay at about the same time that he appeared at thearbitration hearing, and that he was also taken off the shifthe had been assigned to at that time and placed on anothershift he didn't like. The timing of both these events isexplainable on grounds independently of Frasier's con-tract-policing activity. For, admittedly, Frasier had askedfor overtime pay for serving on the music committee27 The economic considerations prompting that removal action wereaffirmed both by the testimony of Amis -- a witness called by GeneralCounsel, and by the testimony of Dixon, testifying as Respondent's witness.shortly before his removal, and his change of shiftconcededly occurred as a result of Respondent's concur-rent rescheduling of the shifts of all announcers in thecourse of business routine. Furthermore, Respondent'spurpose in removing Frasier from the music committee wasproven to have an economic base -i.e., to avoid payingwages for services it did not demand of Frasier as part ofhis job, and which Frasier and other members of thecommittee were free to reject; 27 and the removal actionwas, moreover, taken in response to the indication given byFrasier himself that he no longer wanted to serve on thecommittee unless he got overtime pay.The sole evidence I regard to be of significance to theGeneral Counsel's case is to be found in the proven factsthat: (a) management agents made comments after thearbitration hearing, during a discussion among themselves,which tend to indicate that they regarded the content ofFrasier's testimony at the arbitration hearing might justifytheir looking for some reason to "get rid" of Frasier; (b) thearbitrators' decision carries, as its signature date, May 27,1975, and as its result was made known to unionrepresentatives soon after, it is possible that it was alsomade known to the Respondent's representatives andconveyed by them to Lynch or Dixon before Frasier wasterminated. These facts, in short, would seem, as a primafacie matter, at least, to give rise to an inference that thedecision to discharge Frasier was influenced by, or wasrooted in, resentment of Frasier's protected activity intestifying at the arbitration hearing to the effect that theradio station's program format post-Lynch was substantial-ly the same as it had been pre-Lynch. But, close as thequestion may appear to be, I am not persuaded that thisevidence is of sufficient strength to overcome the force ofcountervailing evidence adduced by the Respondent whichargues for a conclusion that there was no connectionbetween Respondent's displeasure with, or disapproval of,Frasier's testimony at the arbitration hearing and itsdecision to discharge Frasier, as it did. For I was persuadedthat Lynch was telling the truth when he testified that hehad no knowledge until June 12 about how the arbitrationpanel had decided the dispute the parties had presented toit; that he had monitored Frasier's weekend broadcastsand found them "lousy"; and that he had decided toterminate Frasier because, despite repeated managementefforts over the prior 18 month period to help Frasier tomeet the standards of on-the-air delivery Lynch hadestablished, Frasier's performance had consistently fallenshort of satisfying those standards, and had fallen shortagain on the weekend of June 8. 1 base this criticalcredibility finding partly on the basis of the impressionLynch made upon me as I observed him on the stand-thathe was trying earnestly to tell the truth; and partly on thefact that much of his significant oral testimony wasinherently plausible and that it was moreover consistentwith and affirmed by documentary evidence that: (a)information about the arbitration decision was not trans-mitted to Lynch by the Respondent's counsel until June12; (b) Frasier had been repeatedly taken to task forturning in an unsatisfactory on-the-air performance on345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumerous occasions over the 18 month period precedinghis discharge, but that, on each occasion, he would againturn in another poor performance; and (c) he was not theonly announcer whose performance had been criticizedand, so far as appears from the record, there is no evidencethat management's evaluation of his abilities or hisperformance was based on standards different from thoseon which other announcers were evaluated and which theywere expected to meet. I note, also, that the last criticalmemo addressed to Frasier about his performance wasdated in May 1975, and that there is no evidence thatFrasier in fact turned in a satisfactory performance on theweekend of June 8 when measured by the preestablishedstandards of quality management had set. And, finally, Icannot wholly discount the fact that there was a hiatus ofseveral months between the date on which Frasier testifiedat the arbitration hearing and displeased Respondent,accordingly, and the date of his discharge.It may well be that Lynch's standards of acceptableannouncer performance were higher than those maintainedor demanded by prior management. But it is not for me tojudge whether or not his standards were too high, orwhether his supervisory criticism was too harsh. The only27 For obvious reasons, I need not and do not therefore undertake toresolve the merits of disputed claims as to the "successor" status ofRespondent 1430 Associates and its liability for the conduct engaged in byRespondent WNJR.28 In the event no exceptions are filed as provided by Sec. 102.46 of theissue before me is whether or not his and his subordinatesupervisors' evaluations of Frasier as an employee werebased on discriminatory considerations and whether thedischarge action was prompted by antiunion or otherwiseunlawful motives. I cannot, on this record, hold withGeneral Counsel on those questions.In sum, on the entire record of this case, I conclude thatGeneral Counsel has not successfully carried the burden ofproving by a fair preponderance of credible evidence thatRespondent's asserted reasons for discharging Frasier werepretextual and that the real reasons were in fact rooted inunlawful considerations. Accordingly, and as the onlyalleged violation of the complaint concerns the dischargeof Frasier, I shall recommend that the complaint bedismissed in its entirety.27Upon all of the foregoing findings and conclusions, andthe record as a whole, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER28It is hereby ordered that the complaint herein bedismissed in its entirety.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.346